


Exhibit 10.2

 

THIRD AMENDMENT TO LEASE

 

This THIRD AMENDMENT TO LEASE (this “Third Amendment”) is made as of June 27,
2018 (the “Effective Date”) by and between BP HANCOCK LLC, a Delaware limited
liability company (“Landlord”) and CRA INTERNATIONAL, INC., a Massachusetts
corporation (“Tenant”).

 

RECITALS

 

A.                                    By Lease dated February 24, 2014 (the
“Original Lease”), Landlord did lease to Tenant, and Tenant did hire and lease
from Landlord, certain premises containing approximately 57,602 rentable square
feet of space (referred to in the Original Lease as the “Rentable Area of the
Premises” and hereinafter sometimes referred to as the “Rentable Floor Area of
the Initial Premises”) located on the entirety of the ninth (9th) and tenth
(10th) floors (referred to in the Original Lease as the “Premises” and
hereinafter sometimes referred to as the “Initial Premises”) in the building
known and numbered as 200 Clarendon Street, Boston, Massachusetts (the
“Building”).

 

B.                                    By First Amendment to Lease dated
February 24, 2015 (the “First Amendment”), Landlord did lease to Tenant, and
Tenant did hire and lease from Landlord, certain additional premises containing
approximately 10,057 rentable square feet of space (hereinafter referred to as
the “Rentable Floor Area of the First Amendment Premises”) located on a portion
of the twenty-fifth (25th) floor of the Building (referred to in the First
Amendment as the “Additional Premises” and hereinafter sometimes referred to as
the “First Amendment Premises”).

 

C.                                    By Second Amendment to Lease dated
August 16, 2017 (the “Second Amendment”), Landlord did lease to Tenant, and
Tenant did hire and lease from Landlord, certain additional premises containing
approximately 28,757 rentable square feet of space (hereinafter referred to as
the “Rentable Floor Area of the Second Amendment Premises”) located on the
entirety of the eleventh (11th) floor of the Building (referred to in the Second
Amendment and to continue to be referred to in this Third Amendment as the
“Second Amendment Premises”).

 

D.                                    Tenant has agreed to lease from Landlord
an additional 14,097 rentable square feet of space (the “Rentable Floor Area of
the Third Amendment Premises”) located on a portion of the twelfth (12th) floor
of the Building, which space is shown on Exhibit A attached hereto and made a
part hereof (the “Third Amendment Premises”) upon all of the same terms and
conditions set forth in the Lease, except as set forth in this Third Amendment.

 

E.                                     The Original Lease, as amended by the
First Amendment, the Second Amendment and this Third Amendment, are hereinafter
sometimes referred to collectively as the “Lease.”

 

200 Clarendon Street - CRA International, Inc. - Third Amendment to Lease

 

1

--------------------------------------------------------------------------------


 

F.                                      Tenant has exercised Tenant’s option
under Section 3 of the Second Amendment to surrender the First Amendment
Premises effective as of the Second Amendment Premises Rent Commencement Date.

 

G.                                    Landlord and Tenant are entering into this
instrument to memorialize the leasing of the Third Amendment Premises, the
surrender of the First Amendment Premises and to further amend the Lease all as
hereinafter set forth.

 

NOW, THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration in hand this date paid by each of the parties to the
other, the receipt and sufficiency of which are hereby severally acknowledged,
and in further consideration of the mutual promises herein contained, Landlord
and Tenant hereby agree to and with each other as follows:

 

1.                                      Recitals; Capitalized Terms.  All of the
foregoing recitals are true and correct.  Unless otherwise defined herein, all
capitalized terms used in this Third Amendment shall have the meanings ascribed
to them in the Lease, and all references herein or in the Lease to the “Lease”
or “this Lease” or “herein” or “hereunder” or similar terms or to any section
thereof shall mean the Lease, or such section thereof, as amended by this Third
Amendment.

 

2.                                      Lease of the Third Amendment Premises.

 

(A)                               Effective as of the Third Amendment Premises
Commencement Date (as defined in Section 2(B) below), the Third Amendment
Premises shall constitute a part of the “Premises” demised to Tenant under the
Lease.  Effective as of the later date to occur of (i) the 25th Floor Surrender
Date (as hereinafter defined) and (ii) the Third Amendment Premises Commencement
Date (but subject to any exercise by Tenant of its rights under Section 1(C) of
the Second Amendment), the Premises shall include the Initial Premises, the
Second Amendment Premises, and the Third Amendment Premises, and shall contain a
total of 100,456 square feet of rentable floor area.

 

(B)                               For purposes hereof, the “Third Amendment
Premises Commencement Date” shall be the day on which the Third Amendment
Premises are delivered by Landlord to Tenant in broom-clean condition, free and
clear of all other tenants, occupants, furniture and fixtures, and lawfully
demised from the remainder of the twelfth (12th) floor of the Building. 
Landlord currently estimates that the Third Amendment Premises Commencement Date
will occur on or before the May 1, 2019 and will use commercially reasonable
efforts to cause the Third Amendment Premises Commencement Date to occur not
later than one (1) month after the Second Amendment Premises Commencement Date
(currently estimated to be April 1, 2019).  Tenant shall have no claim against
Landlord for failure to deliver the Third Amendment Premises by any given date. 
Landlord shall give Tenant thirty (30) days’ written notice of the anticipated
delivery date of the Third Amendment Premises.  As soon as may be convenient
after the Third Amendment Premises Commencement Date and the Third Amendment
Premises Rent Commencement Date (as hereinafter defined) have been determined,
Landlord and Tenant agree to join with each other in the execution of a

 

2

--------------------------------------------------------------------------------


 

written Commencement Date Agreement in substantially the form attached as
Exhibit E to the Original Lease.  If Tenant shall fail to execute such
Commencement Date Agreement, the Third Amendment Premises Commencement Date and
Third Amendment Premises Rent Commencement Date shall be as reasonably
determined by Landlord in accordance with the terms of this Third Amendment.

 

(C)                               If the Third Amendment Premises Commencement
Date shall not have occurred by May 1, 2020 (the “Outside Delivery Date”) for
any reason other than the fault or delay of Tenant, then Tenant shall have the
right to terminate Tenant’s lease of the Third Amendment Premises pursuant to
this Third Amendment by giving notice to Landlord of Tenant’s desire to do so
before the Third Amendment Premises are delivered to Tenant; and, upon the
giving of such notice, Tenant’s lease of the Third Amendment Premises pursuant
to this Third Amendment shall be terminate unless, within thirty (30) days after
receipt of such notice, Landlord  delivers the Third Amendment Premises in the
condition required by Section 2(E) below; and except as provided in
Section 2(D) below, such right of termination shall be Tenant’s sole and
exclusive remedy for Land lord’s failure so to deliver the Third Amendment
Premises within such time.

 

(D)                               If the then occupant of the Third Amendment
Premises wrongfully fails to deliver possession at the time when its tenancy is
scheduled to expire, Landlord shall use reasonable efforts and due diligence
(which shall be limited to the commencement and prosecution of an eviction
proceeding within sixty (60) days after the date on which the hold-over
commences, but shall not require the taking of any appeal) to evict such
occupant from the Third Amendment Premises and to deliver possession thereof to
Tenant.  If such holding over continues past July 31, 2019, Tenant shall have
the right to require Landlord to pay to Tenant one hundred percent (100%) of the
net (i.e. net of the costs and expenses, including, attorneys’ fees, incurred by
Landlord in obtaining such Hold-Over Premium) amount of any Hold-Over Premium
received by Land lord from such hold-over occupant for any period from and after
August 1, 2019, when and if Landlord receives any such payment. For the purposes
hereof, the term “Hold-Over Premium” shall be defined as the amount (if any)
which a hold-over occupant of any portion of the Third Amendment Premises is
required to pay to Landlord in respect of its hold-over in the premises (whether
characterized as rent, damages, or use and occupation) in excess of the amount
of fixed rent and other charges which the tenant under whom such occupant claims
would have been required to pay to Landlord had the term of such tenant ‘s lease
been extended throughout the period of such hold-over same rental rate as such
tenant was required to pay during the last month of its tenancy.

 

(E)                                Except for Landlord’s obligation to perform
Landlord’s 12th Floor Common Area Work (as set forth in Section 6 of this Third
Amendment), Tenant shall accept the Third Amendment Premises in “as is” “where
is” condition and Landlord shall have no obligation to perform any additions,
alterations or demolition in the Third Amendment Premises and Landlord shall
have no responsibility for the installation or connection of Tenant’s telephone
or other communications equipment or systems.  For the avoidance of doubt, it is
acknowledged and agreed that, except as specifically provided in Section 6 of
this Third Amendment, Landlord shall not be responsible for any

 

3

--------------------------------------------------------------------------------


 

Landlord’s Work including without limitation any Landlord’s Delivery Work (as
those terms are defined in the Original Lease) with respect to the Third
Amendment Premises or, except as specifically provided in Section 6 below, for
the payment of any tenant improvement allowances set forth in the Lease with
respect to the Third Amendment Premises or this Third Amendment.  Tenant
acknowledges and agrees that the Third Amendment Premises is being delivered
with access to and use of an interconnecting staircase connecting the Second
Amendment Premises and the Third Amendment Premises installed by a prior tenant
and Landlord makes no representation or warranty with respect to such
interconnecting staircase.  Landlord agrees that, except as otherwise set forth
in Section 3 (B) below, Tenant shall not have any obligation under the Lease to
remove this existing interconnecting staircase at the expiration or earlier
termination of the Term.

 

3.                                      Third Amendment Premises Term.  The term
of the Lease with respect to the Third Amendment Premises shall be the period
commencing on the Third Amendment Premises Commencement Date and expiring
coterminous with the Initial Premises and Second Amendment Premises on July 31,
2030 (the “Third Amendment Premises Term”), as the same may be extended pursuant
to Section 3.2 of the Original Lease, as amended by Section 4(A) of the Second
Amendment, except that clauses (i) of Section 4(A) of the Second Amendment is
hereby deleted and the following inserted in place thereof:

 

“(i)                               Tenant’s right to extend the Term of the
Lease pursuant to Section 3.2 of the Original Lease shall apply to the Initial
Premises, the Second Amendment Premises, and the Third Amendment Premises
collectively, and not to any of the spaces independently; provided, however,
that Tenant in its Exercise Notice in respect of either the first or second
option to extend the Term may elect to extend the Term of the Lease with respect
to less than the entirety of the then Premises (the “Extension Premises”),
provided Tenant may only elect to surrender either all of the leaseable space of
the Premises located on either the lowest or the highest floor currently being
leased by Tenant (the “Expiring Premises”).  For clarification purposes, if
Tenant were to exercise the first extension option so as to surrender the
Expiring Premises, Tenant’s right to extend for less than the entire remaining
Premises for the second extension option shall immediately terminate and be of
no further force or effect.  By way of example, the Expiring Premises may be
comprised of all of the leasable floor area of the Premises located on the ninth
(9th) floor or all of the leasable floor area of the Premises located on the
twelfth (12th) floors of the Building.  If Tenant elects to exercise the first
extension option with any Expiring Premises, Tenant’s right to extend for the
second extension option shall apply to the entire Extension Premises only.  In
the event that Tenant shall elect to extend the Term with respect solely to the
Extension Premises designated by Tenant in its Exercise Notice, then as of the
end of the then-current Term of the Lease (as it may have been previously
extended), (1) the Term of the Lease shall terminate solely with respect to the
Expiring Premises, (2) Tenant shall vacate the Expiring Premises leaving the
same in the condition required by the Lease upon the expiration or earlier
termination of the Lease Term, (3) the Expiring Premises shall be removed from
the Premises demised to Tenant under the Lease, and (4) the “Rentable Floor Area

 

4

--------------------------------------------------------------------------------


 

of the Premises” shall be reduced by the rentable floor area of the Expiring
Premises and such reduced Rentable Floor Area of the Premises shall be used for
purposes of calculating Tenant’s payments for Annual Fixed Rent, electricity,
real estate taxes and operating costs during the applicable extension option
period.  As a further condition precedent to the surrender of the Expiring
Premises, Tenant shall pay to Landlord on a timely basis all Annual Fixed Rent,
Tenant’s share of operating costs, taxes and electricity, and other Additional
Rent and other amounts due from Tenant relating to the Expiring Premises
(including, but not limited to, all past due amounts thereof) through the end of
the then-current Term of the Lease. If the Extension Premises is comprised of
the ninth (9th), tenth (10th), and eleventh (11th) floors of the Building,
Tenant shall be responsible for removing the internal staircase located between
the Second Amendment Premises and the Third Amendment Premises and installing a
building standard floor/ceiling deck.

 

4.                                      Annual Fixed Rent for the Third
Amendment Premises.

 

(A)                               Commencing on the Third Amendment Premises
Rent Commencement Date (as hereinafter defined), Annual Fixed Rent for the Third
Amendment Premises Term shall be payable during the first 12th Floor Rent Year
(as defined below) at the annual rate of $881,062.50 (being the product of
(w) $62.50 and (x) the Rentable Floor Area of the Third Amendment Premises). 
During each subsequent 12th Floor Rent Year during the Third Amendment Premises
Term, Annual Fixed Rent for the Third Amendment Premises shall increase by
$14,097.00 (being the product of (y) $1.00 per square foot and (z) the Rentable
Floor Area of the Third Amendment Premises) over the amount payable during the
prior 12th Floor Rent Year.

 

For the purposes hereof:

 

(i)                                     The “Third Amendment Premises Rent
Commencement Date” shall be that date which is the earlier to occur of (x) the
date which is six (6) months following the Third Amendment Premises Commencement
Date, and (y) the date on which Tenant commences business operations in any
portion of the Third Amendment Premises.

 

(ii)                                  The term “12th Floor Rent Year” shall
apply only with respect to the Third Amendment Premises and shall mean any
twelve (12) month period during the Third Amendment Premises Term commencing as
of the Third Amendment Premises Rent Commencement Date, or as of any anniversary
of the Third Amendment Premises Rent Commencement Date, except that if the Third
Amendment Premises Rent Commencement Date does not occur on the first day of a
calendar month, then (i) the first 12th Floor Rent Year shall further include
the partial calendar month in which the first anniversary of the Third Amendment
Premises Rent Commencement Date occurs, and (ii) the remaining 12th Floor Rent
Years

 

5

--------------------------------------------------------------------------------


 

shall be the successive twelve (12) month periods following the end of such
first 12th Floor Rent Year.

 

(B)                               Annual Fixed Rent for the Third Amendment
Premises during any extension option period (if exercised) shall be payable as
set forth in Section 3.2 of the Original Lease (as amended by Section 4 of the
Second Amendment).

 

5.                                      Operating Excess, Tax Excess and Tenant
Electricity.

 

(A)                               During (i) the Term of the Lease with respect
to the Initial Premises (as extended pursuant to the Second Amendment) and
(ii) the Second Amendment Premises Term with respect to the Second Amendment
Premises, Tenant shall continue to pay Tax Excess (as defined in Section 6.2 of
the Original Lease) and Operating Cost Excess (as defined in Section 7.5 of the
Original Lease) with respect to the Initial Premises and the Second Amendment
Premises in accordance with terms and conditions of the Original Lease, the
First Amendment and the Second Amendment, as applicable to the portion of the
Premises for which such Tax Excess and Operating Cost Excess are being
calculated.  Notwithstanding anything in the Second Amendment to the contrary,
the Tax Excess and the Operating Cost Excess for the Second Amendment Premises
shall be calculated separately from the Tax Excess and Operating Cost Excess for
the Initial Premises and the First Amendment Premises which have different base
years and shall be calculated in the manner set forth in the Lease but based
upon the same proportion of Landlord’s Tax Expenses and Landlord’s Operating
Expenses, as applicable, as the Rentable Floor Area of the Second Amendment
Premises bears to the Total Rentable Floor Area of the Building and using the
Base Taxes and Base Operating Expenses set forth in the Second Amendment.

 

(B)                               From and after the Third Amendment Premises
Rent Commencement Date, Tenant shall pay Tax Excess and Operating Cost Excess
for the Third Amendment Premises in accordance with and on the same terms as
apply to the Initial Premises and the Second Amendment Premises, except that for
such purposes (but not with respect to the Initial Premises and the Second
Amendment Premises):

 

(i)                                     “Base Taxes” shall mean Landlord’s Tax
Expenses (as defined in Section 6.1(e) of the Original Lease) for fiscal tax
year 2020 (that is the period beginning July 1, 2019 and ending June 30, 2020).

 

(ii)                                  “Base Operating Expenses” shall mean
Landlord’s Operating Expenses (as defined in Section 7.4 of the Original Lease)
for calendar year 2019 (that is the period beginning January 1, 2019 and ending
December 31, 2019).

 

(iii)                               Tax Excess for the Third Amendment Premises
shall be calculated based upon the same proportion of Landlord’s Tax Expenses as
the Rentable Floor Area of the Third Amendment Premises bears to the Total

 

6

--------------------------------------------------------------------------------


 

Rentable Floor Area of the Building and using the Base Taxes set forth in
subclause (i) above.

 

(iv)                              Operating Cost Excess for the Third Amendment
Premises shall be calculated based upon the same proportion of Landlord’s
Operating Expenses as the Rentable Floor Area of the Third Amendment Premises
bears to the Total Rentable Floor Area of the Building and using the Base
Operating Expenses set forth in subclause (ii) above

 

(C)                               From and after the Third Amendment Premises
Commencement Date, Tenant shall pay electricity costs for the Third Amendment
Premises in accordance with the terms of Section 5.2 and Exhibit F of the
Original Lease; provided, however, that notwithstanding anything to the contrary
in Exhibit F, Tenant shall be required to install, at Tenant’s sole cost and
expense, a check meter in the Third Amendment Premises prior to the Third
Amendment Premises Commencement Date to monitor Tenant’s electrical usage. 
There is an existing check meter serving the Third Amendment Premises which
Tenant may re-use if desired.  Landlord makes no representation or warranty with
respect to such check meter and  Tenant, at Tenant’s sole cost and expense, is
responsible for the maintenance of such check meter.

 

6.                                      Common Area Work; Tenant Allowance.

 

(A)                               Landlord, at Landlord’s sole cost and expense
and without deduction from the Third Amendment Allowance (as hereinafter
defined), shall construct a new common corridor and elevator lobby on the
twelfth (12th) floor of the Building using building standard materials
(“Landlord’s 12th Floor Common Area Work”); provided, however, Landlord’s
12th Floor Common Area Work is not a condition to the Third Amendment Premises
Commencement Date and not entitle Tenant to any postponement or abatement of the
Annual Fixed Rent or Additional Rent payable in respect of the Third Amendment
Premises, in whole or in part.   Landlord shall use commercially reasonable
efforts to (i) substantially complete Landlord’s 12th Floor Common Area Work on
or before the date that is six (6) months following the Third Amendment Premises
Commencement Date, and (ii) perform the Landlord’s 12th Floor Common Area Work
at such times and in such manner as will not materially interfere with Tenant’s
access to the Third Amendment Premises for the performance of the Third
Amendment Tenant’s Work (as hereinafter defined).  Landlord and Tenant shall, at
their respective sole cost and expense, cause their contractors and service
providers to coordinate with each other in the performance of their respective
work to minimize any disruption in either the Landlord’s 12th Floor Common Area
Work or the Third Amendment Tenant’s Work.

 

(B)                               Landlord shall provide to Tenant a special
allowance of One Million Fifty-Seven Thousand Two Hundred Seventy-Five and
00/100 Dollars ($1,057,275.00) (the “Third Amendment Allowance”) to be used and
applied by Tenant solely on account of the cost of the work to be performed by
Tenant to prepare the Third Amendment Premises for its use and occupancy (the
“Third Amendment Tenant’s Work”).  Tenant shall be entitled to request that
Landlord disburse portions of the Third Amendment

 

7

--------------------------------------------------------------------------------


 

Allowance from time to time, but no more frequently than monthly, during the
performance of the Third Amendment Tenant’s Work.  It shall be a condition to
Landlord’s payment of any installment of the Third Amendment Allowance that
Tenant (i) has completed all of such Third Amendment Tenant’s Work that is the
subject of such requisition in accordance with the terms of the Lease, (ii) has
paid for all of such Third Amendment Tenant’s Work in full and has delivered to
Landlord lien waivers from all persons who might have a lien as a result of such
work, in the recordable forms attached to the Original Lease as Exhibit G,
(iii) with respect to any final installment, has executed the Commencement Date
Agreement as contemplated by Section 2(B) above, (iv) has delivered to Landlord
its certificate specifying the cost of such Third Amendment Tenant’s Work that
is the subject of such requisition, together with evidence of such cost in the
form of paid invoices, receipts and the like, (v) with respect to any final
installment, has delivered to Landlord a final set of record drawings for the
Third Amendment Tenant’s Work, (vi) has satisfied the requirements of
(i) through (v) above and made request for such payment on or before the date
that is one (1) year from the Third Amendment Premises Commencement Date,
(vii) is not otherwise in default under the Lease, and (viii) there are no liens
(unless bonded to the reasonable satisfaction of Landlord) against Tenant’s
interest in the Lease or against the Building or the Property arising out of the
Third Amendment Tenant’s Work or any litigation in which Tenant is a party. 
Within thirty (30) days after the satisfaction of the foregoing conditions with
respect to any requested installment, Landlord shall pay to Tenant, or, at
Tenant’s option, directly to Tenant’s contractor, Landlord’s Third Amendment
Share (as hereinafter defined) of such installment.  For the purposes hereof,
“Landlord’s Third Amendment Share” shall mean that same proportion of the amount
shown on Tenant’s disbursement request as the Third Amendment Allowance bears to
the total cost of the Third Amendment Tenant’s Work (as set forth in a budget to
be submitted by Tenant to Landlord prior to Tenant’s first request for a
disbursement of the Third Amendment Allowance hereunder).

 

In connection with the foregoing, it is understood and agreed that Tenant may
utilize up to a maximum of One Hundred Five Thousand Seven Hundred Twenty-Seven
and 50/100 Dollars ($105,727.50) of the Third Amendment Allowance towards the
costs of architectural and engineering fees and permit costs associated with the
Third Amendment Tenant’s Work and to any wiring and cabling being installed as
part of the Third Amendment Tenant’s Work, so long as all of the conditions to
application of the Third Amendment Allowance set forth herein have been
satisfied (including, without limitation, the requirement that the Third
Amendment Allowance be utilized on or before the date which is one (1) year from
the Third Amendment Premises Commencement Date).

 

Notwithstanding the foregoing, Landlord shall be under no obligation to apply
any portion of the Third Amendment Allowance for any purposes other than as
provided in this Section 6(B), nor shall Landlord be deemed to have assumed any
obligations, in whole or in part, of Tenant to any contractors, subcontractors,
suppliers, workers or materialmen.  Further, the Third Amendment Allowance shall
only be applied towards the cost of leasehold improvements and in no event shall
Landlord be required to make application of any portion of the Third Amendment
Allowance towards Tenant’s personal

 

8

--------------------------------------------------------------------------------


 

property, trade fixtures or moving expenses or on account of any supervisory
fees, overhead, management fees or other payments to Tenant, or any partner or
affiliate of Tenant.

 

In the event that such cost of the Third Amendment Tenant’s Work is less than
the Third Amendment Allowance, Tenant shall not be entitled to any payment or
credit nor shall there be any application of the same toward Annual Fixed Rent
or Additional Rent owed by Tenant under the Lease.  Landlord shall be entitled
to deduct from the Third Amendment Allowance an amount equal to any third party
expenses incurred by Landlord to review the Third Amendment Tenant’s Work.

 

(C)                               In addition, Landlord shall provide to Tenant
(i) an allowance of One Hundred Forty Thousand Nine Hundred Seventy and 00/100
Dollars ($140,970.00) (the “Third Amendment Demolition and Renovation
Allowance”) to be used solely towards (x) the cost of demolition work in the
Third Amendment Premises and/or (y) the cost of renovating the existing
restrooms within the Third Amendment Premises (the “Third Amendment Demolition
and Renovation Work”) as part of the Third Amendment Tenant’s Work.  In
connection therewith, it is understood and agreed that the Third Amendment
Demolition and Renovation Allowance may be applied solely towards the cost of
the Third Amendment Demolition and Renovation Work, and to the extent Tenant
does not fully utilize the Third Amendment Demolition and Renovation Allowance,
Tenant shall not be entitled to apply any unused portion of the Third Amendment
Demolition and Renovation Allowance towards the costs of any other portion of
the Third Amendment Tenant’s Work nor shall Tenant be entitled to any credit on
account thereof.  The Third Amendment Demolition and Renovation Allowance shall
be disbursed to Tenant in the same manner as the Third Amendment Allowance, and
shall otherwise be subject to all of the requirements of Section 6(B) above
applicable to the Third Amendment Allowance; provided, however, that:

 

(i)                                     Tenant may utilize up to a maximum of
Fourteen Thousand Ninety-Seven and 00/100 Dollars ($14,097.00) of the Third
Amendment Demolition and Renovation Allowance towards the costs of architectural
and engineering fees and permit costs associated with the Third Amendment
Demolition and Renovation Work and to any wiring and cabling being installed as
part of the Third Amendment Demolition and Renovation Work, so long as all of
the conditions to application of the Third Amendment Demolition and Renovation
Allowance set forth herein have been satisfied (including, without limitation,
the requirement that the Third Amendment Demolition and Renovation Allowance be
utilized on or before the date which is one (1) year from the Third Amendment
Premises Commencement Date).

 

(ii)                                  For the purposes of disbursing the Third
Amendment Demolition and Renovation Allowance, Landlord’s Share shall be
measured against the total cost of the Third Amendment Demolition and Renovation
Work.

 

9

--------------------------------------------------------------------------------


 

(D)                               The total of (i) the Third Amendment Allowance
and (ii) the Third Amendment Demolition and Renovation Allowance is acknowledged
to be One Million One Hundred Ninety-Eight Thousand Two Hundred Forty-Five and
00/100 Dollars ($1,198,245.00).

 

7.                                      Termination and Surrender of the First
Amendment Premises.

 

(A)                               Provided that as of the Second Amendment
Premises Rent Commencement Date, (i) no uncured monetary or material
non-monetary Event of Default exists, and (ii) the Lease is still in full force
and effect, the Term of the Lease with respect to the First Amendment Premises
shall expire on Second Amendment Premises Rent Commencement Date (the “25th
Floor Surrender Date”).  Notwithstanding anything in the Lease or this Third
Amendment to the contrary, Tenant shall surrender the First Amendment Premises
to Landlord on or before the 25th Floor Surrender Date vacant and free from all
occupants, subtenants, or other persons or entities claiming rights of
possession by, through or under Tenant and otherwise in the condition required
by the Lease upon the expiration or earlier termination of the Term. 
Notwithstanding anything in the Lease or this Third Amendment to the contrary,
if Tenant fails to surrender the First Amendment Premises on or before the 25th
Floor Surrender Date in the condition required under this Third Amendment, such
failure shall constitute a holding over in the First Amendment Premises pursuant
to and which shall be governed by the terms of Section 16.18 of the Original
Lease.

 

(B)                               Effective as of the 25th Floor Surrender Date,
the Rentable Floor Area of the Premises shall be reduced by the Rentable Floor
Area of the First Amendment Premises.

 

(C)                               Tenant shall pay to Landlord on a timely basis
all Annual Fixed Rent, Tax Excess (as defined in Section 6.2 of the Original
Lease) and Operating Cost Excess (as defined in Section 7.5 of the Original
Lease) with respect to the First Amendment Premises in accordance with terms and
conditions of the Lease and the First Amendment, through the 25th Floor
Surrender Date.

 

8.                                      Parking Privileges.  Effective as of the
Third Amendment Premises Commencement Date, Landlord shall provide Tenant with
(i) an additional five (5) monthly unreserved parking privileges in the 100
Clarendon Garage, for a total of forty-three (43) monthly unreserved parking
privileges in the 100 Clarendon Garage under the Lease, and (ii) an additional
one (1) Reserved Space in the Building Garage, for a total of seven (7) Reserved
Spaces in the Building Garage under the Lease.  The rate payable for parking
passes on account of the additional parking privileges should be the rate in
effect in the applicable garage, as the same may increase during the Term.

 

9.                                      Amended Right of First Offer.  As of the
Third Amendment Premises Commencement Date, Tenant’s right of first offer
pursuant to Section 2.3 of the Original Lease shall continue to be as set forth
therein; provided, however, the “Available ROFO Space” shall be amended to
consist of solely the remaining leasable space on the twelfth (12th) floor of
the

 

10

--------------------------------------------------------------------------------

 

Building, subject to any and all Prior Rights.  Tenant acknowledges and agrees
that the Available ROFO Space (as amended pursuant to this Third Amendment) is
or will on or about the Third Amendment Premises Commencement Date be vacant and
available for lease (“Vacant 12th Floor Space”) and such Vacant 12th Floor Space
is currently being marketed for lease by Landlord.  The term “Initial Lease Up”
shall refer to the initial leases (and any extensions or renewals thereof)
entered into by Landlord with third party tenants for all or any portion of the
Vacant 12th Floor Space following the date of this Third Amendment.  The parties
agree that, in addition to Tenant’s right of first offer under Section 2.3, as
amended by this Section 9, being subject to all Prior Rights, the provisions of
this Section 2.3 of the Lease, as amended by this Section 9, shall not apply to
any Vacant 12th Floor Space until after the applicable Vacant 12th Floor Space
has been leased by Landlord to third party tenants as part of the Initial Lease
Up thereof and the tenants or occupants of such space have either not exercised
any extension options therefore or not otherwise agreed with Landlord to renew
the term of its lease or other occupancy agreement and Landlord determines such
space will become available for reletting; provided, however, if Landlord has
not entered into a letter of intent for any Vacant 12th Floor Space within
twelve (12) months after the Third Amendment Premises Rent Commencement Date,
or, if having entered into a letter of intent for the applicable Vacant
12th Floor Space within such twelve (12) month period, Landlord thereafter fails
to execute a lease for that Vacant 12th Floor Space within eighteen (18) months
after the Third Amendment Premises Rent Commencement Date, then Landlord shall,
subject to any Prior Rights, offer the applicable Vacant 12th Floor Space to
Tenant in accordance with the terms and provisions of Section 2.3 of the Lease,
as amended by this Section 9.

 

10.                               Security Deposit.

 

(A)                               It is acknowledged and agreed that Landlord is
currently holding a letter of credit in the amount of One Million Five Hundred
Seventy-Five Thousand One Hundred Forty and 00/100 Dollars ($1,575,140.00) (the
“Letter of Credit”) as security for Tenant’s obligations under the Lease in
accordance with the terms and provisions of Section 16.26 of the Original
Lease.  Concurrently with the execution of this Third Amendment, Tenant shall
deliver to Landlord either (x) an amendment to the Letter of Credit increasing
the total amount secured by the Letter of Credit to One Million Eight Hundred
Sixty-Eight Thousand Eight Hundred Twenty-Seven and 50/100 Dollars
($1,868,827.50) or (y) a replacement Letter of Credit in the amount of One
Million Eight Hundred Sixty-Eight Thousand Eight Hundred Twenty-Seven and 50/100
Dollars ($1,868,827.50), in either case meeting the requirements of said
Section 16.26.

 

(B)                               Upon receipt by Landlord of the amendment to
the Letter of Credit or the replacement Letter of Credit referenced in
subsection (A) above, Section 16.26 of the Original Lease shall be amended as
follows:

 

(i)                                     The language in Section 16.26(B) shall
be deleted in its entirety and the following substituted therefor: “Landlord
shall return Six Hundred Twenty-Two Thousand Nine Hundred Forty-Two and 50/100
Dollars ($622,942.50) portion of such deposit to Tenant so that the remainder of
such deposit shall be of One Million Two Hundred Forty-Five Thousand Eight
Hundred Eighty-Five and 00/100 Dollars ($1,245,885.00) (or if such

 

11

--------------------------------------------------------------------------------


 

deposit is in the form of a Letter of Credit, Landlord shall exchange the Letter
of Credit for a Letter of Credit delivered by Tenant which reduces the amount
secured by the Letter of Credit by the amount stated hereinabove and otherwise
in strict conformity with the requirements herein) on August 1, 2024 if Tenant
has satisfied all of the Reduction Conditions (as defined in subsection
(D) below).”

 

(ii)                                  The language in Section 16.26(C) shall be
deleted in its entirety and the following substituted therefor: “Landlord shall
return Six Hundred Twenty-Two Thousand Nine Hundred Forty-Two and 50/100 Dollars
($622,942.50) of such deposit to Tenant so that the remainder of such deposit
shall be of Six Hundred Twenty-Two Thousand Nine Hundred Forty-Two and 50/100
Dollars ($622,942.50) (or if such deposit is in the form of a Letter of Credit,
Landlord shall exchange the Letter of Credit for a Letter of Credit delivered by
Tenant which reduces the amount secured by the Letter of Credit by the amount
stated hereinabove and otherwise in strict conformity with the requirements
herein) on August 1, 2026 if Tenant has satisfied all of the Reduction
Conditions.”

 

11.                               As of the Third Amendment Premises
Commencement Date, subclause (iii) of Section 9.1.1 of the Original Lease shall
be amended to replace the sum of “150,000.00” with the sum of “$250,000.00.”  In
addition, it is acknowledged and agreed that the provisions of Section 9.5(c) of
the Lease shall be deemed to apply to the Third Amendment Premises, including,
without limitation, clause (iii) thereof which will not require Tenant to remove
Cabling from the Third Amendment Premises consistent with the parameters stated
therein; provided, however, that said Section 9.5(c) shall not be construed to
limit Landlord’s right to require Tenant to remove any internal staircases that
may be installed in the Premises subsequent to the Third Amendment Premises
Commencement Date or any internal staircases that Tenant is obligated to remove
pursuant to Section 3.2 of the Original Lease, as amended by Section 4(A) of the
Second Amendment and Section 3 of this Third Amendment.

 

12.                               Brokers.

 

(A)                               Tenant warrants and represents that Tenant has
not dealt with any broker in connection with the consummation of this Third
Amendment other than CBRE New England (the “Broker”) and in the event any claim
is made against Landlord relative to dealings by Tenant with brokers other than
the Broker, Tenant shall defend the claim against Landlord with counsel of
Tenant’s selection first approved by Landlord (which approval will not be
unreasonably withheld) and save harmless and indemnify Landlord on account of
loss, cost or damage which may arise by reason of such claim.

 

(B)                               Landlord warrants and represents that Landlord
has not dealt with any broker in connection with the consummation of this Third
Amendment other than the Broker and in the event any claim is made against
Tenant relative to dealings by Landlord with brokers other than the Broker,
Landlord shall defend the claim against Tenant with counsel of Landlord’s
selection first approved by Tenant (which approval

 

12

--------------------------------------------------------------------------------


 

will not be unreasonably withheld) and save harmless and indemnify Tenant on
account of loss, cost or damage which may arise by reason of such claim.

 

13.                               Ratification.  Except as expressly modified by
this Third Amendment, the Lease shall remain in full force and effect, and as
further modified by this Third Amendment, is expressly ratified and confirmed by
the parties hereto.  This Third Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
subject to the provisions of the lease regarding assignment and subletting.

 

14.                               Interpretation and Partial Invalidity.  If any
term of this Third Amendment, or the application thereof to any person or
circumstances, shall to any extent be invalid or unenforceable, the remainder of
this Third Amendment, or the application of such term to persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby, and each term of this Third Amendment shall be valid
and enforceable to the fullest extent permitted by law.  The titles for the
paragraphs are for convenience only and not to be considered in construing this
Third Amendment.  This Third Amendment contains all of the agreements of the
parties with respect to the subject matter hereof, and supersedes all prior
dealings between them with respect to such subject matter.

 

15.                               Counterparts and Authority.  The parties
acknowledge and agree that this Third Amendment may be executed by electronic
signature, which shall be considered as an original signature for all purposes
and shall have the same force and effect as an original signature.  Without
limitation, “electronic signature” shall include faxed versions of an original
signature or electronically scanned and transmitted versions (e.g., via pdf) of
an original signature.  Each of Landlord and Tenant hereby represents and
warrants to the other that all necessary action has been taken to enter this
Third Amendment and that the person signing this Third Amendment on its behalf
has been duly authorized to do so.

 

[Signatures Commence on Following Page]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned executed this Third Amendment as a sealed
instrument as of the date and year first written above.

 

WITNESS:

 

LANDLORD:

 

 

 

/s/ Victor L. Paulin

 

BP HANCOCK LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

BOSTON PROPERTIES LIMITED PARTNERSHIP, its sole member and manager

 

 

 

 

 

 

 

 

By:

BOSTON PROPERTIES, INC., its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ David C. Provost

 

 

 

 

Name:

David C. Provost

 

 

 

 

Title:

SVP

 

 

 

 

 

Hereunto Duly Authorized

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

WITNESS:

 

 

CRA INTERNATIONAL, INC.

 

 

 

 

 

/s/ Janet Just

 

 

By:

/s/ Chad M. Holmes

 

 

 

Name:

Chad M. Holmes

 

 

 

Title:

CFO

 

 

 

 

 

Hereunto Duly Authorized

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Floor Plan of the Third Amendment Premises

[g140643ko03i001.jpg]

A-1

--------------------------------------------------------------------------------
